ATTORNEY GENERAL LOVING ASKED ME TO RESPOND TO YOUR OPINION REQUEST WHICH ASKS, IN EFFECT, THE FOLLOWING QUESTION:
    DOES OKLAHOMA LAW PERMIT A COUNTY-CITY TRUST AUTHORITY TO COMPENSATE A PHYSICIAN-TRUSTEE FOR THE FOLLOWING:
    1) TAKING EMERGENCY ROOM CALLS IN ROTATION WITH OTHER STAFF PHYSICIANS IN A HOSPITAL BELONGING TO THE TRUST AUTHORITY;
    2) ACTING AS THE DIRECTOR OF A HOSPICE HOME HEALTH CARE AGENCY OWNED BY THE TRUST AUTHORITY?
BECAUSE YOUR QUESTION CAN BE ANSWERED BY APPLYING RULES OF CONSTRUCTION TO RELEVANT STATUTES, THIS OFFICE HAS DECIDED TO RESPOND TO YOUR REQUEST THROUGH THIS INFORMAL LETTER. THE DISCUSSION WHICH FOLLOWS IS NOT, THEREFORE, AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. RATHER, IT IS BASED ON MY OWN CONCLUSIONS AFTER REVIEW OF EXISTING LAW.
SECTION 60 O.S. 178.8 OF TITLE 60 OF THE OKLAHOMA STATUTES PROVIDES, IN RELEVANT PART, AS FOLLOWS:
    "A. EXCEPT WITH REGARD TO RESIDENTS OF A FACILITY FOR AGED PERSONS OPERATED BY A PUBLIC TRUST; WHO ARE TRUSTEES OF THE PUBLIC TRUST OPERATING THE FACILITY AND WHO COMPRISE LESS THAN A MAJORITY OF THE TRUSTEES, A CONFLICT OF INTEREST SHALL BE DEEMED TO EXIST IN ANY CONTRACTUAL RELATIONSHIP IN WHICH A TRUSTEE OF A PUBLIC TRUST, OR ANY FOR-PROFIT FIRM OR CORPORATION IN WHICH SUCH TRUSTEE OR ANY MEMBER OF HIS OR HER IMMEDIATE FAMILY IS AN OFFICER, PARTNER, PRINCIPAL STOCKHOLDER, SHALL DIRECTLY OR INDIRECTLY BUY OR SELL GOODS OR SERVICES TO, OR OTHERWISE CONTRACT WITH SUCH TRUST. UPON A SHOWING THEREOF, SUCH TRUSTEE SHALL BE SUBJECT TO REMOVAL AND SUCH CONTRACT SHALL BE DEEMED UNENFORCEABLE AS AGAINST SUCH TRUST UNLESS THE RECORDS OF SUCH TRUST SHALL REFLECT THAT SUCH TRUSTEE FULLY AND PUBLICLY DISCLOSED ALL SUCH INTEREST OR INTERESTS, AND UNLESS SUCH CONTRACTUAL RELATIONSHIP SHALL HAVE BEEN SECURED BY COMPETITIVE BIDDING FOLLOWING A PUBLIC INVITATION TO BID." 60 O.S. 178.8 (1993).
THE STATUTE PROHIBITS CONTRACTUAL RELATIONSHIPS IN WHICH A TRUSTEE OF A PUBLIC TRUST BUYS OR SELLS SERVICES TO THE TRUST. A TRUSTEE PROVIDING SERVICES AS EMERGENCY ROOM PHYSICIAN OR AS HOSPICE DIRECTOR IN EXCHANGE FOR PAYMENT FROM THE TRUST CREATES SUCH A RELATIONSHIP.
SECTION A OF THE STATUTE PROVIDES AN EXEMPTION FROM THE GENERAL PROHIBITION. UNDER THE STATUTE, A TRUSTEE MAY CONTRACT WITH THE TRUST IF (1) FULL DISCLOSURE OF THE CONFLICT IS GIVEN, AND (2) THE CONTRACT IS ENTERED INTO FOLLOWING COMPETITIVE BIDDING.
HOWEVER, ATTORNEY GENERAL OPINION NUMBER 80-145, A COPY OF WHICH IS ENCLOSED, DETERMINED THAT THE DISCLOSURE AND COMPETITIVE BIDDING EXCEPTION IN 60 O.S. 178.8 CONTRAVENES ARTICLE X, SECTION 11 OF THE OKLAHOMA CONSTITUTION. OKLA. CONST., ARTICLE X, SECTION 11 PROVIDES THAT:
  "THE RECEIVING, DIRECTLY OR INDIRECTLY, BY ANY OFFICER OF THE STATE, OR OF ANY COUNTY, CITY, OR TOWN, OR MEMBER OR OFFICER OF THE LEGISLATURE, OF ANY INTEREST, PROFIT, OR PERQUISITES, ARISING FROM THE USE OR LOAN OF PUBLIC FUNDS IN HIS HANDS, OR MONEYS TO BE RAISED THROUGH HIS AGENCY FOR STATE, CITY, TOWN, DISTRICT, OR COUNTY PURPOSES SHALL BE DEEMED A FELONY. SAID OFFENSE SHALL BE PUNISHED AS MAY BE PRESCRIBED BY LAW, A PART OF WHICH PUNISHMENT SHALL BE DISQUALIFICATION TO HOLD OFFICE."
OPINIONS OF THE ATTORNEY GENERAL REGARDING THE CONSTITUTIONALITY OF A STATUTE ARE ADVISORY ONLY AND THUS NOT BINDING UNTIL FINALLY DETERMINED IN THE DISTRICT COURT. STATE EX REL. YORK V. TURPEN, 681 P.2D 763, 767 (OKLA.1984). THUS, A COUNTY-CITY TRUST AUTHORITY MAY DECIDE WHETHER OR NOT TO RELY ON THE DISCLOSURE AND COMPETITIVE BIDDING EXCEPTION IN 60 O.S. 178.8.
THEREFORE, IT IS MY OPINION, IN VIEW OF 60 O.S. 178.8 (1993), AND OKLA. CONST. ARTICLE X, SECTION 11, THAT OKLAHOMA LAW DOES NOT PERMIT A COUNTY-CITY TRUST AUTHORITY TO COMPENSATE ONE OF ITS TRUSTEES FOR SERVICES RENDERED TO THE TRUST. WHETHER THOSE SERVICES ARE RENDERED IN THE EMERGENCY ROOM OR IN AN ADMINISTRATIVE CAPACITY IS NOT DISPOSITIVE. ATTORNEY GENERAL OPINION 80-145 ADVISES THAT A PROVISION IN 60 O.S. 178.8 WHICH ALLOWS A TRUSTEE TO CONTRACT WITH A TRUST AFTER DISCLOSURE AND COMPETITIVE BIDDING IS UNCONSTITUTIONAL. THIS ISSUE HAS NOT BEEN ADDRESSED BY A DISTRICT COURT OF THE STATE.
(GAY ABSTON TUDOR)